In various forms this is the sixth appearance of this case in this Court. For other appearances see Catts et al, v. Henderson, 81 Fla. 138, 87 So. R. 313; Henderson v. Kendrick,82 Fla. 110, 89 So. R. 635; Kendrick et al, v. Henderson,87 Fla. 476, 100 So. R. 794; Henderson v. Henderson et al, 87 Fla. 470, 100 So. R. 792, and Henderson v. Henderson, 91 Fla. 457, 107 So. R. 644.
Appellant contends that the later cases as here cited are in conflict with the earlier ones, that there is no equity *Page 873 
shown for an accounting, that if any equity was properly alleged it is not proven and that the final decree is erroneous because the account is incorrectly stated.
We have examined the record closely and we fail to find any conflict in the line of cases effecting the subject matter of this cause. The decree of the chancellor is amply supported by the testimony and we are shown no reason why it does not comport with justice and equity. The decree below will be and is hereby affirmed.
Affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
ELLIS, C. J. AND STRUM AND BROWN, J. J., concur in the opinion and judgment.